                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *

       v.                                         *       Criminal No. PWG-18-0525

CHRISTOPHER ANDREW SMITH                          *

                       *    *     *     *     *       *     *   *    *   *

               MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE
                     (REINSTATE WEEKENDS OUT WITH SON)

       Mr. Christopher Smith, through counsel, hereby moves this Honorable Court to modify

the conditions of his pretrial release. Mr. Smith respectfully respects that the Court reinstate the

weekend leave from home detention with his son that was granted in ECF No. 51 and rescinded

in ECF No. 67. In support of this Motion, Mr. Smith states as follows:

       1.       Mr. Smith has been on release in this case for nine months, since May 11, 2019.

With the exception of the violation adjudicated on December 9, 2019, he has been fully

compliant with all of his release conditions. His sentencing has been set for May 29, 2020.

       2.       On October 22, 2019, the Court issued an Amended Release Order, adding the

following exception to Mr. Smith’s location monitoring condition: “For every Friday (4:00 pm)

to Sunday (6:30 pm), Defendant is permitted to leave the house with his son only. Defendant

shall be back in the house by 8:00 pm (Friday and Saturday) nights. Defendant and son can be

out of the house from 10:00 am to 8:00 pm on Saturday; 10:00 am – 6:30 pm on Sunday.” ECF

No. 51 at 2.

       3.       The Court subsequently rescinded that exception on December 9, 2019 as a

sanction for the release violation set forth in the December 2, 2019 Notice of Apparent Violation.
       4.     Two months have now passed since the exception was rescinded and Mr. Smith

has not engaged in any other violations of his release conditions. He has been appropriately

sanctioned and admonished. It would be in the interests of his son and the interests of justice

generally to reinstate the exception, particularly given the relatively long time remaining until

sentencing.

       5.     Pursuant to 18 U.S.C. § 3142(c)(3), the Court may modify conditions of release at

any time.

       6.     Undersigned counsel sought the consent of the government and the position of

Pretrial Services on this motion, however, the government and Pretrial Services oppose the

motion.

       WHEREFORE, Mr. Smith respectfully requests that the Court modify his location

monitoring condition to reinstate the weekend leave from home detention with his son, as set

forth in the attached Proposed Order.




                                               2
                                             Respectfully submitted,

                                             JAMES WYDA
                                             Federal Public Defender

                                                        /s/
                                             DOUGLAS R. MILLER (Bar # 18309)
                                             NED SMOCK
                                             Assistant Federal Public Defenders
                                             6411 Ivy Lane, Suite 710
                                             Greenbelt, MD 20770-4510
                                             (301) 344-0600
                                             (301) 344-0019 (fax)
                                             douglas_miller@fd.org
                                             ned_smock@fd.org



                                 REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the

District of Maryland, a hearing is requested on the foregoing motion.



                                                          /s/
                                             DOUGLAS R. MILLER (Bar # 18309)
                                             NED SMOCK
                                             Assistant Federal Public Defenders




                                                3
